Deen, Judge.
Where the only relief sought in the plaintiff’s petition filed in the Superior Court of Fulton County is an injunction against a pending attachment proceeding *331against him in the Civil Court of Fulton County and a declaratory judgment as to the constitutionality of the laws under which the attachment is proceeding, and where the judge of the Superior Court of Fulton County dismisses the action because the property sought to be attached has been returned to the physical possession of the appellant, and appellant appeals the judgment of dismissal to the Supreme Court of Georgia on the ground that that court has jurisdiction because plaintiff alleges that defendant is proceeding under designated unconstitutional statutes and seeks only a declaration of rights to that effect and injunctive relief, and where the Supreme Court then transfers the case to this court without opinion, no question remaining of which this court has jurisdiction, the judgment of dismissal by the trial court is
Submitted May 5, 1972—
Decided May 17, 1972.
M. K. Pentecost, Jr., for appellant.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Alfred L. Evans, Jr., Don A. Langham, Assistant Attorneys General, for appellee.

Affirmed.


Eberhardt, P. J., and Clark, J., concur.